Opinion by
Orlady, J.,
The question involved in this case was substantially disposed of in Price v. Newell, 53 Pa. Superior Ct. 628, and in following it, the same trial judge fairly and adequately submitted to the jury the disputed facts in regard to the depreciation in value of the plaintiffs’ automobile resulting from the defendant’s negligence in causing the collision. The verdict as rendered might well have stood, but the trial judge in the exercise of his discretion, directed that a new trial be granted unless the plaintiffs remitted all in excess of $500, which was done, and we are not disposed to disturb it. The plaintiff was clearly entitled to damages in some amount, and after a fair trial we discover no reversible error in this record.
The judgment is affirmed.